UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-7242



MAURICE MCCAIN,

                                               Petitioner - Appellant,

             versus


CHIEF WARDEN GARRITY,        Greensville   Federal
Corrections Facility,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-435)


Submitted:    December 16, 2002            Decided:    December 20, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joan Augusta Harvill, Arlington, Virginia, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Maurice McCain, a District of Columbia prisoner, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2241 (2000).    An appeal may not be taken

from the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.*   28 U.S.C.

§ 2253(c)(1) (2000).    When, as here, a district court dismisses a

§ 2241 petition solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir.) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)), cert. denied, 122 S. Ct. 318

(2001).    We have reviewed the record and conclude for the reasons

stated by the district court that McCain has not made the requisite

showing.    See McCain v. Garrity, No. CA-02-435 (E.D. Va. July 16,

2002).     Accordingly, we deny a certificate of appealability and

dismiss the appeal. In addition, we grant McCain’s counsel’s motion



     *
       Because McCain was convicted in a District of Columbia
court, he is required to obtain a certificate of appealability in
order to proceed with this § 2241 petition. See Modley v. United
States Parole Comm’n, 278 F.3d 1306 (D.C. Cir.), cert. denied, 123
S. Ct. 515 (2002).


                                  2
to withdraw.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 3